--- significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division -_ mar fi lf kait ae in re dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted after the payment of the amount required under sec_412 of the code to amortize any waivers for prior plan years and the - payment required in condition below _ the company’ founded in is a manufacturer of products used in the building industry the majority of the production is custom commercial work manufactured under signed contracts the company is located in defined benefit retirement_plan for hourly employees of date the plan covers a total of participants active and inactive and its primary sales region includes the company adopted the _ on the company has experienced significant losses due to declining sales resulting from the current recession the company has also been severely affected by the lack of orders following september losses for and were dollar_figure million and dollar_figure million respectively for the eight months ended date the year-to-date loss was approximately dollar_figure this represents a significant improvement over recent years the company has focused on cutting expenses which includes all benefit accruals under the plan being frozen as of date due to the cyclical nature of the commercial construction industry the company's prospects for recovery from this temporary business hardship are significantly affected by the overall condition of the economy as the economy recovers from the current recession the company's expectation is that their financial situation would also improve the company is currently projecting a profit for this waiver has been granted subject_to the following conditions which you have agreed to the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payments for the plan years beginning date and of the plan for the plan_year beginning date by date in addition to the waiver amortization payment for the plan_year beginning date the company will make a dollar_figure contribution to the plan by date to be credited to the plan_year beginning date if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_61 k of - the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year beginning date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the area manager in re lf you have any questions concerning this matter please contact sincerely wmatin opens martin l pippins manager employee_plans actuarial group
